In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00084-CV
                                                ______________________________
 
 
                CITY OF CARTHAGE, CARSON JOINES, JOHN
COOKE,
IDA BECK, AND OLIN
JOFFRION, Appellants
 
                                                                V.
 
                                           VICKIE BAILEY, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 123rd
Judicial District Court
                                                             Panola County, Texas
                                                          Trial Court
No. 2010-023
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Appellants,
City of Carthage, Carson Joines, John Cooke, Ida Beck, and Olin Joffrion, have
filed with this Court a motion to dismiss the pending appeal in this
matter.  Appellants represent to this
Court that the parties have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.
            We
grant the motion and dismiss this appeal.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date
Submitted:          October 31, 2011
Date
Decided:             November 1, 2011